Citation Nr: 0004798	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

An April 1997 rating action denied service connection for 
acute and subacute peripheral neuropathy, claimed as a result 
of exposure to herbicides, and also denied a total rating 
based on individual unemployability but granted an increased 
rating, from 10 percent to 70 percent, for PTSD.  In May 
1997, VA Form 21-4138, Statement in Support of Claim, was 
received expressing dissatisfaction with the rating assigned 
and the denial of a total rating.  There is on file a May 28, 
1997 RO letter notifying the veteran that a VA examination 
was to be scheduled.  Attached to that letter is a separate 
piece of self-adhesive paper indicating that the veteran 
needed to be notified that his "NOD"(notice of 
disagreement) was not being accepted.  

Subsequently, a January 1998 rating action denied an 
increased rating and a total rating based on individual 
unemployability and the statement of the case (SOC) in April 
1998 indicates that the NOD had been filed in February 1998.  
Later in April 1998, VA Form 9, Appeal to the Board, was 
received which perfected the appeal.  

Consequently, clarification is in order as to whether the VA 
Form 21-4138 of May 1997 constitutes a valid NOD as to the 
denial of service connection for acute and subacute 
peripheral neuropathy, claimed as due to herbicides (inasmuch 
as that disability was not mention in the May 1997 VA Form 
21-4138).  This matter is referred to the RO for appropriate 
consideration.  



FINDINGS OF FACTS

The veteran's service-connected PTSD, his only service-
connected disorder and currently rated 70 percent disabling, 
is currently manifested by chronic and serious symptoms to 
include social isolation, nightmares, anxiety and anger with 
a Global Assessment of Functioning (GAF) score of 45.  There 
is also a demonstrated inability to obtain or maintain 
employment since 1980.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.126(a), Diagnostic Code 9411 (1999).  

2.  The claim for a total rating based on individual 
unemployability due to service-connected disability is denied 
as being moot.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed pursuant to VA statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  



Factual Background

The veteran has requested a total rating for compensation 
purposes based upon unemployability and he is presently 
service-connected only for PTSD currently rated 70 percent 
disabling.  

In July 1996, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Compensation or Pension.  On that 
form, the veteran reported that he has completed seven years 
of formal education and last worked full-time in 1980.  He 
indicated that he had been totally disabled and unable to 
maintain employment since 1980.  He had work experience in 
custodial work.  

Also in VA Form 21-8940 in January 1999 the veteran reported 
that he had last worked full-time and had been totally 
disabled and unable to maintain employment since 1977.  He 
noted work experience as a laborer.  

On VA general medical examination in June 1997 it was 
reported that the veteran was taking two medications for his 
psychiatric disability and had been unemployed since 1980, 
which he attributed to symptomatology related to his PTSD.  
It was noted that over the years he had abused alcohol and 
marijuana but had not abused alcohol or drugs since VA 
hospitalization in March 1997 but he now attended daily 
meetings of alcohol anonymous.  He had not used marijuana or 
alcohol in the past three months.  The veteran was not 
psychiatrically evaluated but the examiner stated that the 
veteran had a history of use of "LSD" starting in 1970.  He 
could not recall when his last usage was but indicated it was 
in the early 1970's and since that time he had almost 
continuously had excessive intake of alcohol and use of 
marijuana.  The diagnoses included a statement that his early 
use of LSD was undoubtedly a factor contributing to the 
diagnosis of drug-induced psychosis.  It was also noted that 
he was not now psychotic but had been psychotic in the past 
secondary to drug use and alcohol.  He continued to use as 
much marijuana as he could obtain and this was his only, and 
self-imposed, problem.  

On VA psychological evaluation of the veteran in June 1997 it 
was noted that several members of the veteran's family had 
been diagnosed as having schizophrenia.  While he reported 
having been sober for 3 or 4 months, a June 1997 chart note 
indicated that he admitted having drunk alcohol the night 
before a therapeutic session.  He reported that his symptoms 
had become worse over the last 3 or 4 months, and this 
coincided with his reported abstinence from alcohol.  He 
helped his mother but did not associate with many people.  He 
reported having very infrequent auditory hallucinations.  

On mental status examination the veteran had no evident 
memory problems, although he had complained about memory 
problems in the past.  It was indicated that the reported 
hallucinations might be related to alcohol and/or drug abuse, 
in light of the inconsistencies in the length of his reported 
sobriety.  Psychological testing indicated a strong 
likelihood of exaggeration of symptoms in order to present a 
picture of greater psychological distress than may be 
objectively present.  However, this was not of sufficient 
magnitude to invalidate the test results.  In summary, he had 
a combination of disorders which led to serious symptoms and 
impairment.  His hallucinations were best explained by a 
diagnosis of drug-induced psychotic disorder but given his 
family history of schizophrenia, this should be reevaluated 
if he was able to maintain abstinence from alcohol for two 
months or more.  He clearly had PTSD symptoms which created 
serious impairment of social and occupational functioning.  
Since he was able to assist his disabled mother, he was not 
considered to be completely disabled.  It was unlikely that 
he would be able to maintain a job with continued use of 
alcohol.  If he were able to maintain abstinence, he would 
still have significant impairment due to PTSD but "may be 
employable."  His GAF score was 45 representing serious 
social and occupational impairment.  It was not possible to 
separate the effects of the other disorders (from his PTSD) 
since abstinence from alcohol often led to increased PTSD 
symptoms and, in this case, it might also lead to an 
improvement in his hallucinations.  

The veteran testified before the undersigned member of the 
Board sitting at New Orleans, Louisiana in November 1999.  He 
testified that VA first recognized his psychiatric disorder 
as paranoid schizophrenia and later as PTSD (page 2 of the 
transcript of that hearing).  He stated that he had been 
hospitalized three times for PTSD, in 1985, 1995, and 1999 
(page 3).  Prior to his last admission he had been socially 
isolated and had self-medicated.  The veteran testified that 
he had had nightmares, depressions, anger, and frustration 
(page 3).  He also had had difficulty making decisions and 
had had difficulty remembering things (page 3).  Because he 
lived alone, he was often depressed and he had no friends and 
was hypervigilant (page 4).  He had panic and anxiety attacks 
(page 4).  He had panic attacks as often as four times a day 
(page 5).  He had an exaggerated startle response (page 5).  
He did not have suicidal thoughts but had twice tried to 
commit suicide in the past (page 5).  He had no homicidal 
thoughts (page 6).  The veteran further pointed out that he 
had to take medication to help him get to sleep but it had 
the residual effect of interfering with his daytime 
functioning (page 6).  He had flashbacks and sometimes had 
nightmares each night (page 7).  He sometimes had survivor 
guilt (page 8).  He was easily agitated and angered (page 9).  
He attended group therapy on a weekly basis and had 
individual therapy (page 10).  He took antidepressant 
medication (page 11).  The veteran stated that after military 
service he had continued to drink alcohol as a form of self-
medication.  He stated that he had had no alcohol in over a 
year (page 12).  He had one friend, with whom he participated 
in group therapy (page 14).  The veteran stated that he 
helped take care of his disabled mother (page 15).  

The veteran also testified that since service he had had 
about nine or ten jobs, or possibly more (page 16).  He had 
been terminated or let go from each job because he had been 
on medication, which he had begun taking in 1974 (page 16).  
He had last worked in 1982 (page 17).  He did not have any 
occupational skills and could read at only a third or fourth 
grade level (page 17).  His attempts to find a job at an 
unemployment office had been unsuccessful (page 17).  No VA 
treating personnel had ever told him that there were jobs in 
which he could be gainfully employed and he had not been 
evaluated for vocational rehabilitation (page 17).  He had 
last worked full-time as a garbage worker for about three 
months but had lost the job because while his driver's 
license was expired he had been driving a garbage truck and 
had hit another car (page 19).  The veteran's service 
representative noted that in June 1997 a VA psychiatric 
examiner reported that the veteran was unemployable and in 
response to whether this was caused by service-connected PTSD 
or drug-induced psychosis (which is nonservice-connected) the 
response was that the veteran was unable to work with the 
continued use of alcohol but even if he were to abstain he 
would still have significant industrial impairment due to 
PTSD, which diagnostically was in remission (page 20).  The 
examiner had further commented that it was not possible to 
separate the effects of other disorders since abstinence from 
alcohol often led to an increase in PTSD symptoms (page 21).  
Also, at the time of that examination the veteran's global 
assessment of functions (GAF) score was 45 which signified 
serious impairment in social and industrial functioning and 
the examiner never mentioned the veteran's drug-induced 
psychosis was a factor in the veteran's being unemployable 
(page 21).  

Received at the hearing, with a waiver of initial RO 
consideration of that evidence, was a copy of a January and 
February 1999 VA hospitalization discharge summary and an 
October 1999 statement from a Vet Center Readjustment 
Counselor-Therapist.  

The January and February 1999 VA hospitalization discharge 
summary reflects that the veteran had a full range of PTSD 
symptoms.  On mental status examination he was oriented, 
alert, coherent, and logical.  His fund of information was 
good.  His intelligence was within normal limits and his 
concentration was fair.  His memory was intact for recent and 
remote events.  He was anxious and depressed.  There was no 
evidence of delusions or hallucinations.  A urinalysis was 
negative to toxic substances.  He worked very hard on all 
aspects of his treatment program and developed some new 
insights but continued to have some symptoms of PTSD.  He 
needed to continue his outpatient therapy.  The discharge 
diagnosis was PTSD.  His GAF score was 49.  He was to 
continue taking the two medications on which he was 
stabilized.  

In an October 1999 statement from a Vet Center Readjustment 
Counselor-Therapist it was reported that the veteran had 
completed a group therapy program in August 1997 and then 
recontacted the Vet Center in September 1998 when he reported 
that for the first several months he had coped fairly well 
with his problems but, during the summer when he usually 
decompensated, he experienced an increase in nightmares, 
anxiety and anger.  He had begun to isolate himself and to 
self-medicate with marijuana.  He resumed individual sessions 
at the Vet Center for the nightmares and anger.  He 
experienced a severe increase in nightmares and isolation 
during the first few months of sobriety, but the nightmares 
subsided to one or two nightmares each week.  After a 4 week 
PTSD treatment program he had returned in March 1999 for 
continued individual sessions.  

Since March 1999 the veteran had presented with isolation and 
excessive sleeping, as well as getting out once a day for a 
meal at his mother's house.  The nightmares subsided to once 
a week or less often but the isolation and related poor self-
care seemed worse.  This was perhaps due to his efforts to 
remain sober but, regardless, he did not seem able to 
tolerate crowds in a public setting.  Recently he had been 
unable to buy clothes he needed, because he could not 
tolerate the environment of a public mall, until a friend 
agreed to accompany him.  The prognosis was for long-term 
counseling for support and stability.  The symptoms of PTSD 
seemed serious.  

Analysis

Schedular Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  The higher of two evaluations is 
assigned if the disability more closely approximates those 
criteria, otherwise a lower rating is assigned.  Because of 
atypical instances, not all cases will show all findings 
specified in diagnostic codes, especially in the more fully 
described grades of disabilities.  In assessing disability, 
the disorder and reports of rating examinations are to be 
reviewed in relation to the whole history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.2, 4.7, 4.21.  Generally, an 
extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization rendering impractical 
the application of the regular schedular rating criteria.  
38 C.F.R. § 3.321(b)(1) (1995).  

The need for a statement of reasons or bases, mandated by 38 
U.S.C.A. § 7104(d)(2) (West 1991), is particularly acute when 
the issue of the severity of mental disorders.  Mitchem v. 
Brown, 9 Vet. App. 138, 140 (1996).

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt, dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (per 
curiam).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned 
(but see Johnson (Gary) v. Brown, 7 Vet. App. 95, 97-99 
(1994) suggesting that 38 C.F.R. § 4.16(c) is superfluous in 
relation to the rating schedule because a 100 percent 
schedular rating is warranted whenever a service-connected 
disorder causes unemployability, regardless of the current 
rating).  In effect, 38 C.F.R. § 4.16(c) precludes the 
assignment of a total rating based on individual 
unemployability under the objective criteria of 38 C.F.R. 
§ 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) (rescinded effective November 7, 1996) which 
provides that when unable to secure or follow substantially 
gainful employment due to service-connected disability a 
total rating will be assigned and all cases of veterans who 
are unemployable from service-connected disability shall 
receive extraschedular consideration.  In other words, the 
assignment of a total rating on an extraschedular basis is 
for consideration.  Cathell v. Brown, 8 Vet. App. 539, 542 
(1996).  

Thus, although rated only 70 percent, a 100 percent schedular 
rating is warranted if a service-connected psychiatric 
disorder causes unemployability.  

Under the rating criteria in effect prior to November 7, 
1996, social integration is one of the best evidences of 
mental health but social inadaptability is to be evaluated 
only as it affects industrial adaptability.  The severity of 
a psychiatric disorder is based on actual symptoms as it 
affects social and industrial adaptability.  A record of 
history and complaints is preliminary to an examination and 
it is the objective findings and the examiner's analysis of 
the symptoms which are the essentials.  The examiner's 
classification of the degree of disability is not 
determinative but the report and analysis of symptoms and 
full consideration of the whole history is determinative.  
With respect to psychotic disorders, it is necessary to 
consider, in addition to present symptoms, the frequency, 
severity, and duration of previous psychotic episodes.  
Repeated psychotic episodes, without long remissions, may be 
expected to have a sustained effect upon employability until 
elapsed time in good remission and with good capacity for 
adjustment establishes the contrary.  38 C.F.R. §§ 4.126, 
4.129, 4.130.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 70 percent rating is warranted 
when PTSD causes severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitation psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed though or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran is demonstrably unable to obtain or retain 
employment.  

The criteria for rating service-connected psychiatric 
disabilities were revised effective November 7, 1996.  

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, (1996) which became effective November 7, 1996, 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

While the VA general medical examiner in June 1997 indicated 
that the veteran's only and self-imposed problem was 
marijuana abuse, the remainder of the clinical record 
demonstrates that such is not the case inasmuch as his PTSD 
alone is productive of disability.  The VA psychiatric 
examiner in June 1997 indicated that while abstinence from 
alcohol might improve the veteran's hallucinations, and even 
this was questionable in light of his family history of 
schizophrenia, it could lead to increased impairment from 
PTSD and even then it was only possible that he "may" be 
employable.  At that time his GAF score was 45 but during VA 
hospitalization in January and February 1999, when a 
urinalysis indicates he was alcohol and drug free, there was 
no significant improvement in his GAF score which, at 49, 
continued to represent serious impairment.  

"A GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

It is the judgment of the Board that the evidence does not 
reflect any significant improvement in the severity of the 
veteran's service-connected PTSD, the symptoms of which 
remain essentially unabated at a level which precludes 
employment.  It is the opinion of the Board that the 
preponderance of the evidence shows that the PTSD causes 
total social and industrial inadaptability.  Accordingly, a 
100 percent schedular evaluation for PTSD is warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the evidence is in equipoise and, 
thus, all doubt is resolved in favor of the veteran.  

Total Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341.  The existence or degree of nonservice-
connected disability or disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and it is 
determined that the service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered to be substantially gainful employment, and may be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  

In this case, the veteran's only service-connected disability 
is PTSD rated 70 percent and he therefore, meets the 
schedular requirements for the assignment of a total service-
connected disability rating based upon individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

However, by this decision the veteran is entitled to a 100 
percent schedular rating.  

If a veteran is assigned a 100 percent schedular evaluation 
for a service-connected, the veteran is not entitled to a 
total rating based on individual unemployability due to 
service-connected disabilities.  See Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ('claim for TDIU presupposes that the 
rating for the condition is less than 100%'); Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) ('100% schedular rating 
'means that a veteran is totally disabled').  Green v. West, 
11 Vet. App. 472, 476 (1998) (citing 38 C.F.R. § 4.16(a) 
'[t]otal disability ratings for compensation may be assigned, 
where the schedular rating is less than total [sic]').  A 
claim for a total rating based on individual unemployability 
for a particular service-connected disability may not be 
considered when a schedular 100-percent rating is already in 
effect for another service-connected disability.  VAOGCPREC 
6-99 (June 7, 1999).

Accordingly, the award of a 100 percent schedular rating for 
service-connected PTSD, to which the veteran is entitled by 
virtue of this decision, precludes the assignment of a total 
rating based on individual unemployability due to that 
service-connected disability.  


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to applicable law and regulations governing the award of 
monetary benefits.  

The claim for a total rating based on individual 
unemployability due to service-connected disability is denied 
as moot.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

